PRENDERGAST, J.
By proper complaint and information, appellant was charged and convicted of unlawfully carrying a pistol on or about his person.
There is no statement of facts. The only ground presented is in the motion for new trial, claiming that the verdict was contrary to the law and the evidence and that the court erred in his charge. The court gave a correct charge, clearly applicable to the complaint and information. Without a statement of facts, we cannot review the grounds claimed in the motion for new trial.
The judgment is therefore affirmed.